Citation Nr: 1638810	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left and right lower extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for peripheral neuropathy of the left and right lower extremities.  Thereafter, jurisdiction was transferred to the RO in Montgomery, Alabama.  

In May 2011, the appellant testified before a Decision Review Officer (DRO) at the RO.  Thereafter, in July 2012, he testified before the undersigned at a Board videoconference hearing.  Transcripts of the hearings have been reviewed and associated with the claims file.

This matter was before the Board in September 2012 and July 2015 where it was remanded for further evidentiary development.

The Board observes that the issues of service connection for bilateral hearing loss and tinnitus were also on appeal and were remanded in the Board's July 2015 decision.  However, in a November 2015 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus. As this is considered a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is due to herbicide exposure during military service.  

At the outset, a review of the Veteran's Form DD-214 indicates that the Veteran had service in Vietnam from January 1970 to November 1970.  Thus, exposure to herbicides is conceded.

The Board notes that during the course of the claim, there was a change in the law concerning what type of peripheral neuropathy is presumptively service-connected based on in-service Agent Orange exposure.  Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised by replacing the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy.  VA also removed Note 2 to § 3.309(e), which had required that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection. 38 C.F.R. § 3.307(a)(6)(ii).  However, the peripheral neuropathy no longer needs to be transient.  See 78 Fed. Reg. 54763 (September 6, 2013).

While the earliest evidence suggesting treatment for peripheral neuropathy is dated in 2003, the Veteran has testified that he was treated for symptoms of neuropathy in 1974 at the Birmingham VA medical center (VAMC).  Pursuant to the Board's July 2015 remand directives, the Appeals Management Center (AMC) requested records from the Birmingham VAMC.  In correspondence received in October 2015, the Birmingham VAMC provided records from June 1984 to December 1984 and stated that a copy of all available records from January 1, 1974 to December 31, 2005 had been provided.  Thus, the Board is satisfied that there are no outstanding documents that can be obtained.

The appellant underwent a VA examination in June 2011.  The examiner diagnosed sensory motor polyneuropathy with painful dysesthesias in the feet.  He determined that the onset of the symptoms was in 2003 and that it was chronic in  nature.  He further opined that the acute or subacute peripheral neuropathy associated with the Agent Orange exposure was transient and occurred within a year of exposure to a level of at least 10 percent, unlike the Veteran's exposure.  The examiner found that based on the time sequence of the onset of the appellant's symptoms and what is described as peripheral neuropathy associated with Agent Orange exposure, the condition is not related to Agent Orange exposure.  

The Board finds that in light of the subsequent regulatory change discussed above, the June 2011 VA examination is inadequate to determine the claim of service connection for peripheral neuropathy of the left and right lower extremities.  Again, the law changed regarding what type of peripheral neuropathy is presumptively service-connected based on in-service Agent Orange exposure.  While the VA examiner discussed acute and subacute peripheral neuropathy, he did not specify whether the Veteran's peripheral neuropathy is "early onset" peripheral neuropathy pursuant to the amended regulation.

In light of the foregoing, an additional VA examination must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the left and right lower extremities.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

The examiner is to identity all neuropathy-related disabilities of the lower extremities found since the filing of the claim in August 2006.  Specifically, the examiner should note if the appellant has acute, subacute, or early-onset neuropathy.

Thereafter, the examiner should provide an opinion for the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the left and right lower extremities was manifest to a degree of at least 10 percent within one year of his return from Vietnam in November 1970?

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the left and right lower extremities had its onset during military service or is otherwise related to such service, to include as due to herbicide exposure?

The examiner should note that exposure to herbicides during miliary service is presumed.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss and consider the Veteran's lay statements regarding onset of symptoms associated with his peripheral neuropathy in 1974.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




